[Cite as Coppa v. Doherty, 2022-Ohio-4059.]



                 IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

NICHOLAS E. COPPA,                              CASE NO. 2022-P-0045

                 Relator,
                                                Original Action for Writ of Mandamus
        - vs -

JUDGE BECKY L. DOHERTY,

                 Respondent.


                                         PER CURIAM
                                          OPINION

                                   Decided: November 14, 2022
                                      Judgment: Dismissed


Nicholas E. Coppa, pro se, Portage County Justice Center, 8240 Infirmary Road,
Ravenna, OH 44266 (Relator).

Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Respondent).


PER CURIAM.

        {¶1}     Pending before this court is relator, Nicholas E. Coppa’s, Complaint for Writ

of Mandamus filed on August 19, 2022. Coppa asks this Court to either vacate his

sentence or order his resentencing in State v. Coppa, Portage C.P. No. 2020CR00566,

and require “the judge * * * to justify why consecutive sentences were necessary.”

        {¶2}     “At the time that an inmate commences a civil action or appeal against a

government entity or employee, the inmate shall file with the court an affidavit that

contains a description of each civil action or appeal of a civil action that the inmate has
filed in the previous five years in any state or federal court.” R.C. 2969.25(A). “The

requirements of R.C. 2969.25 are mandatory, and failure to comply with them subjects

an inmate’s action to dismissal.” State ex rel. White v. Bechtel, 99 Ohio St.3d 11, 2003-

Ohio-2262, 788 N.E.2d 634, ¶ 5.

       {¶3}    An original action for mandamus filed in the court of appeals is considered

a “civil action” for the purposes of R.C. 2969.25(A). State ex rel. McGrath v. McDonnell,

126 Ohio St.3d 511, 2010-Ohio-4726, 935 N.E.2d 830, ¶ 3; State ex rel. Hawk v. Athens

Cty., 106 Ohio St.3d 183, 2005-Ohio-4383, 833 N.E.2d 296, ¶ 3.

       {¶4}    At the time Coppa filed his Complaint, he was an inmate at the Portage

County Jail.    Coppa did not attach the affidavit required by R.C. 2969.25(A) to his

Complaint. Accordingly, Coppa’s Complaint is dismissed. State ex rel. McDougald v.

Greene, 155 Ohio St.3d 216, 2018-Ohio-4200, 120 N.E.3d 779, ¶ 6 (“[w]e [the Ohio

Supreme Court] have consistently affirmed the judgments of courts of appeals dismissing

inmates’ civil suits against the government when the complaints or petitions have not

included a complete affidavit of prior actions”); State ex rel. Parker Bey v. Bur. of Sentence

Computation, 166 Ohio St.3d 497, 2022-Ohio-236, 187 N.E.3d 526, ¶ 19.

       {¶5}    Complaint dismissed.




THOMAS R. WRIGHT, P.J., MATT LYNCH, J., JOHN J. EKLUND, J., concur.




                                              2

Case No. 2022-P-0045